Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/16/19 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Claim Interpretation
3.	Claim 1 is being interpreted such that the elbow and wrist are not being claimed in combination, despite the positive recitations “secured close to” and “secured to”. If this is not the case, and Applicant responds that the elbow and wrist are in fact being claimed, Examiner will raise appropriate rejections under 35 U.S.C. 101 as the elbow and wrist are directed to non-statutory subject matter. As such, the claim is interpreted as claiming only the subcombination arm support.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US 2009/0200346 A1).
Regarding claim 1, Long discloses a support comprising a first band (102), a second band (104), and a body (106). This is all the structure currently set forth in claim 1. Nothing is stopping a user from securing the first band of Long to their wrist, the second band close to their elbow, and supporting the strap in such a manner so as to form a seat for supporting a baby so that the center of mass of the baby is positioned at a height lower than the forearm surround the baby, perhaps, but not necessarily requiring, depending on the size of the adult user, adjusting the length of the body to accomplish this (via length adjustment 156). Because Long discloses all of the structure of the claim and the structure is capable of being used in the intended manner, even if such use is not expressly taught by Long, Long anticipates the claim.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        3/17/21